Citation Nr: 1016245	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from July 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The case was certified to the Board 
by the Providence, Rhode Island RO.

In March 2010, the Veteran appeared before the undersigned 
Veterans Law Judge for a videoconference hearing.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his service-connected disabilities 
have rendered him unable to secure and follow substantially 
gainful employment.

The Veteran's claims file contains a September 2008 
disability determination from the Social Security 
Administration which stated that beginning in June 2006, the 
Veteran was unemployable due to his multiple disabilities to 
include those of his lumbar spine and left knee.  
Additionally, letters from three of the Veteran's private 
physicians, Dr. K.K., Dr. D.L. and Dr. R.M., each state that 
the Veteran's multiple orthopedic disabilities have rendered 
him unable to work.  

In his September 2008 VA-9 substantive appeal form, the 
Veteran stated that the condition of his lower back had 
worsened and that his left knee had also deteriorated.  
Similarly, in his March 2010 videoconference hearing, the 
Veteran stated that he believed his service-connected 
disabilities had increased in severity since his last 
examination.  See Hearing Transcript, p. 8.  The Veteran 
additionally stated that, as he was unable to stay on his 
feet for a long period of time, he was unable to work and 
that the only way he felt comfortable was lying flat on his 
back.  See Hearing Transcript, p. 4.  

The Board notes that a number of medical professionals as 
well as the Social Security Administration have stated that 
the Veteran is unable to work due to his disabilities.  
Unfortunately, a total disability rating based on individual 
unemployability may only be granted where the disabled person 
is unable to work as a result of his service-connected 
disabilities.  While the available medical evidence has 
clearly shown that the Veteran can not work due to a 
combination of service-connected and non-service connected 
disabilities, further development is in order to determine 
whether the Veteran is unable to work because of his service-
connected disabilities alone.  

In this regard, the appellant is service connected for a 
lumbosacral strain, status post left knee synovectomy with 
medial menisectomy, and for a left leg/hip disorder.  He is 
not currently service connected for lumbar disc degeneration.

Further, the Board notes the Veteran's assertion that his 
service-connected disabilities have increased in severity 
since he was last examined.  As total disability for 
individual unemployability is, in part, granted based on the 
total disability evaluation of a veteran, the Board finds 
determinations regarding the current state of the Veteran's 
service-connected disabilities to be integral to the analysis 
of unemployability.  As additional development is in order to 
determine both the current level of severity of the Veteran's 
symptoms and to determine the effect these disabilities have 
on the Veteran's ability to sustain gainful employment, new 
examinations are required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the RO cannot locate any 
identified records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination.  The 
claims folder is to be made available for 
the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
the spine, the left knee disorder, and the 
left hip/leg disorders the examining 
physician is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any disability.  A 
complete rationale for any opinions 
expressed must be provided.

The examining physician must address the 
effect each disability has on the 
Veteran's ability to have substantially 
gainful employment.  This issue should be 
considered on the basis of each individual 
service-connected disability and on the 
basis of the Veteran's lumbar spine, left 
hip and left knee disabilities combined.  
Any pathology found to be due to disorders 
other than a lumbosacral strain, status 
post left knee synovectomy with medial 
menisectomy, and for a left leg/hip 
disorder must be differentiated from that 
due to these disorders.  If that cannot be 
accomplished the examining physician must 
explain why.  The examiner must state 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance that the 
Veteran's service-connected disabilities 
alone render him unable to secure and 
follow substantially gainful employment.  
A full explanation of the rationale for 
any opinion rendered should be provided.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
claimant and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


